Name: Commission Regulation (EEC) No 3809/91 of 18 December 1991 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/48 Official Journal of the European Communities 28 . 12. 91 COMMISSION REGULATION (EEC) No 3809/91 of 18 December 1991 laying down detailed rules for the application in the poultrymeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/91 of 3 December 1991 extending to 1992 the levies on certain agricultural products originating in developing countries ('), and in particular Article 3 thereof, Whereas it is possible for products covered by serial No 59.0030 (various goose products) to replace the system of import licences with the application of Regulation (EEC) No 3834/90 reducing for 1991 a system for monitoring quantities actually imported, which is less restrictive for importers ; Whereas, for the products covered by serial No 59.0030, equal and continuous access to the said fixed amount should be ensured for all Community importers and the rates laid down for the fixed amount should be applied consistently to all imports of the product in question into all the Member States until the fixed amount is exhausted ; whereas the necessary measures should be taken to ensure efficient Community administration of this fixed amount by providing the opportunity to draw from the volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), as last amended by Regulation (EEC) No 1235/89 (3), and in particular Article 15 thereof, Whereas Regulation (EEC) No 3588/91 introduces arran ­ gements for reducing import levies on certain products in the pigmeat, eggs and poultry and cereals sectors ; whereas detailed rules for the application of that Regula ­ tion should be adopted as regards products in the poultry ­ meat sector with a view to administering the fixed amounts concerned : HAS ADOPTED THIS REGULATION : Whereas, for the products covered by serial Nos 59.0020 and 59.0025 (various duck products), those detailed rules are either supplementary to or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1599/90 (^ ; Article 1 All imports into the Community in the framework of Council Regulation (EEC) No 3588/91 of products covered by serial Nos 59.0020 or 59.0025 in the Annex to the said Regulation shall be subject to the presentation of an import licence. Whereas, in order to ensure proper administration of the fixed amounts, for the products covered by serial Nos 59.0020 and 59.0025, a security should be required for applications of import licences and certain conditions be laid down as regard applications for licences ; whereas the fixed amounts should be staggered over the year and the procedure for lodging licences as well as their duration of validity should be specified ; whereas, however, licences must not be valid beyond 31 December 1992 in view of the period of application of Regulation (EEC) No 3588/91 ; Article 2 The fixed amounts shall be staggered over the year as follows : for products coming under serial No 59.0020 :  10 % in the period 1 January to 29 February 1992,  20 % in the period 1 March to 30 June 1992,  35 % in the period 1 July to 30 September 1992,  35 % in the period 1 October to 31 December 1991 , (') OJ No L 341 , 12. 12. 1991 , p. 6 . (2) OJ No L 282, 1 . 11 . 1975, p. 77 . 0 OJ No L 128 , 11 . 5 . 1989, p. 29 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . fÃ ³ OJ No L 151 , 15. 6. 1990, p. 29 . 28. 12. 91 Official Journal of the European Communities No L 357/49 APS-Produkt (Verordening (EEG) nr. 3809/91 ), Produto SPG (Regulamento (CEE) n? 3809/91 ); (e) section 24 of licences shall show one of the following : ExacciÃ ³n reguladora reducida en un 50 %, NedsÃ ¦ttelse af importafgiften med 50 %, Verminderung der AbschÃ ¶pfung um 50 %, Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 50 %, Levy reduced by 50%, PrÃ ©lÃ ¨vement rÃ ©duit de 50 %, Prelievo ridotto del 50 %, Heffing verminderd met 50 % , Direito nivelador reduzido de 50 % . for products coming under serial No 59.0025 :  17 % in the period 1 January to 29 February 1992,  33 % in the period 1 March to 30 June 1992,  25 % in the period 1 July to 30 September 1992,  25 % in the period 1 October to 31 December 1992. Article 3 In order to qualify under the import arrangements provided for in Regulation (EEC) No 3588/91 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authori ­ ties in the Member States that they have been active in the poultrymeat sector for at least the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) The licence application may only involve serial No 59.0020 or No 59.0025 referred to in the Annex to Regulation (EEC) No 3588/91 . The application may involve several products covered by different CN codes and originating in one developing country. In such cases, all the CN codes shall be indicated in section 16 and their designation in section 15. However, each applicant may lodge not more than two applications for import licences for products covered by a single serial number, if these products originate in two developing countries . The two appli ­ cations, one each for a single country of origin, must be submitted simultaneously to the competent autho ­ rity of a Member State. They shall be considered, as regards the maximum envisaged in the third subpara ­ graph as well as the application of the rule contained in Article 4 (2), as a single application. A licence application must relate at least to one tonne and to a maximum of 50 % of the quantity available for the serial number concerned ind for the period as specified in Article 2 in respect of which a licence application is lodged ; (c) section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) section 20 of licence applications and licences shall show one of the following : Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. 2 . Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any other appli ­ cations, in respect of the current period, concerning products correspon ding to the same serial number in the Member State in which his application is lodged or in other Member States ; where the same interested party submits applications relating to products with the same serial number, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products covered by the serial numbers in question. Such notification shall comprise a list of applicants and quantities applied for under each serial number as well as of the countries of origin . All notifications, including notifications of nil applications, shall be made by telex or telecopy on the working day stipulated, drawn up on the model found in Annex 1 in the case where no request is made and in the case where requests have been made drawn up on the model found in Annex 1 and Annex 2. 4. Subject to a decision on acceptance of applications by the Commission, licences shall be issued on the 23rd day of each period. 5 . The Commission shall decide to what extent quanti ­ ties may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 6 . Licences issued shall be valid throughout the Community. Producto SPG (Reglamento (CEE) n ° 3809/91 ), GPO-varer (forordning (EÃF) nr. 3809/91 ), APS-Erzeugnis (Verordnung (EWG) Nr. 3809/91 ), ripotÃ ©v SPG (Kavovtan6&lt;; (EOK) api$. 3809/91 ), SGP-product (Regulation (EEC) No 3809/91 ), Produit SPG (rÃ ¨glement (CEE) n ° 3809/91 ), Prodotto SPG (regolamento (CEE) n . 3809/91 ), No L 357/50 Official Journal of the European Communities 28 . 12. 91 Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 90 days from the date of actual issue. However, licences may not be valid after 31 December of the year of issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported in the framework of Regulation (EEC) No 3588/91 may not exceed that indicated in sections 17 and 18 if import licences. The figure 0 shall be entered to that effect in section 19 of licences . Article 8 The fixed amount for the products covered by serial No 59.0030 in the Annex to Regulation (EEC) No 3588/91 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 9 1 . In order to qualify under the import arrangements provided for in Regulation (EEC) No 3588/91 for products covered by serial No 59.0030 in the Annex to the said Regulation, the importer must present the competent authorities of the importing Member State with a declaration of entry into free circulation compri ­ sing an application to this effect for the products in ques ­ tion accompanied by a certificate of origin . If this declara ­ tion is accepted by the competent authorities of that Member State, those authorities shall communicate to the Commission the requests for drawing from the fixed amount involved. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of entry into free circulation, shall be communicated to the Commission without delay. 3 . The drawings are granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits . Any drawing not used shall be returned as soon as possible to the fixed amount for the year for which it was allocated. When the quantities requested are greater than the avail ­ able balance of the fixed amount, allocation shall be made on a pro rata basis with respect to the requests. The Commission shall inform Member States of the drawings made as quickly as possible. Article 10 Each Member State shall ensure that importers of the products covered by serial No 59.0030 in the Annex to Regulation (EEC) No 3834/90 have equal and continuous access to the fixed amount for such time as the residual balance of the fixed amount volume so permits . Article 11 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 12 It shall apply from 1 January 1992. fhis Regulation shall be binding in its entirety and directly applicable in all Member itates. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission 28 . 12. 91 Official Journal of the European Communities No L 357/51 ANNEX I (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  EGGS AND POULTRY SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES . . . PERIOD 1992 Member State : Date : Commission Regulation (EEC) No  /92 Sender : Contact : Telephone No : Telefax No : Number of pages : Order No of requests : Total quantity requested (in tonnes) : No L 357/52 Official Journal of the European Communities 28 . 12. 91 ANNEX II (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  EGGS AND POULTRY SECTOR REQUESTS FOR IMPORT LICENCES AT REDUCED LEVIES ... PERIOD 1992 Order No : Member State : CN code No Declarer (Name and address) Quantityin tonnes Country of origin Total tonnes order No ,